Sykes, J.,
delivered the opinion of the court.
In the case of Stokes V. Robertson, State Revenue Agent, for the Use of the State of Mississippi, v. Aetna Insurance Co. et al., pending in the chancery court ofi Hinds county, the chancellor, on February 14, 1921, entered a decree appointing receivers, and among other things, ordered this appellant, Eure, and others who are defendants in the case, to file with the receivers- an itemized list of all choses in action, accounts, goods, and effects, and all other assets *160in their hands belonging to any of the defendant insurance companies, and to turn over this list and this property to the receivers and deliver to them all money, accounts, etc., belonging to or owing to these insurance companies.
Subsequent to this decree the receivers made application to thq chancellor to require the local agents of these insurance companies, as defendants, to-pay these funds to the receivers, and on February 21, 1921, an order was entered by the chancellor upon this application. These local agents, as defendants in the case, were ordered to remit all funds of the defendant insurance companies in their hands or under' their control forthwith and immediately to the receivers. This order included all funds collected by these agents prior to and including January 3, 1921. There are other matters contained in the order not necessary to1 be noticed.
Without stating in detail all of the immaterial matters contained in the record, it is sufficient to say that this defendant, one of the local agents, failed to comply with either of these decrees, and contempt proceedings were properly filed against him before the chancellor for this failure. Upon a trial of these contempt proceedings the chancellor entered an interlocutory order or decree, and adjudged that the defendant was in contempt of court for failing to turn over the funds in his hands, and to otherwise comply with the decree of the court of date February 21, 1921. A period of ten days was then granted to the defendant in which to-purge himself of this contempt by delivering over to the receiver the funds in his hands or under his control belonging to the non-resident defendant" insurance companies, and otherwise complying with the decree of February 21,1921; and that if the said Eure, defendant, failed to comply with the requirements of this decree, then he should be held liable and -subject to such penalties and to such punishment for contempt -of court as the court or chancellor in vacation might order and direct, and jurisdiction of the case was retained by the court and chancellor to *161this end. The decree then granted to the appellant an appeal to this court. ,
It is further shown in the record that the appellant, Eure, has purged himself of contempt by complying with this order of the court.
The receivers, as appellees, have filed a motion to dismiss this cause for the reason that no appeal lies from this order of the chancellor.
Appeals from judgments for contempt are regulated by section 39, Code of 1906 (section 15, Hemingway’s Code). Under this section no appeal from contempt proceedings lies except from a final decree. That this is not a final decree is manifest from a reading of it. By it the appellant was adjudged to be in contempt of • court, but no fine or punishment was imposed .upon him. He is expressly allowed therein ten days within which to purge himself of this contempt by complying with the previous order of the court of date February 21, 1921. Before a decree becomes final in this proceeding it must impose a punishment, and until this is done no appeal lies. This precise question was adjudicated in the case of Nutt v. State of Mississippi, 95 Miss. 422, 49 So. 145.
Neither was this appeal proper under section 35, Code of 1906 (section 10, Hemingway’s Code), providing for appeals from interlocutory orders, because no money was required to be paid, or the possession of property changed, or no principles of law to be settled by this appeal. The order requiring money to be paid in this cause and the property to be turned over to the receivers is found in the decree of the court of February 21, 1921. This appeal is governed solely by section 39, Code of 1906 (section 15, Hemingway’s Code), relating to appeals from judgments for contempt, and no appeal lies therefrom until a final judgment of the court.
It therefore follows that the motion is well taken, and the appeal is dismissed.

Dismissed.